—In an action to recover damages for medical malpractice, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (Golar, J.), dated April 3, 2001, which denied her motion to restore the action to the trial calendar and granted the defendants’ cross motion to dismiss the complaint, and (2) an order of the same court dated June 15, 2001, which, in effect, denied her motion for leave to reargue the prior motion.
Ordered that the appeal from the order dated June 15, 2001, is dismissed, as no appeal lies from an order denying leave to reargue; and it is further,
Ordered that the order dated April 3, 2001, is reversed, on the law, the motion is granted, the cross motion is denied, and the action is restored to the trial calendar; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Under the circumstances of this case, the Supreme Court erred in denying the plaintiff’s motion to restore the action to the trial calendar (see, Basetti v Nour, 287 AD2d 126). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.